DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-15 in the reply filed on 10/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/22.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/28/20, 12/1/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 depends from claim 9 and recites “wherein the bottom tip”. However, claim 9 recites the “culture chamber has a circular bottom OR a bottom tip”. Therefore, is possible that the device of claim has a circular bottom and no bottom tip, in which case claim 10 is improperly dependent as it does not further limit a device with a circular bottom.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 14-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by LEE (US 2014/0017806).
With respect to claim 1, LEE discloses a microfluidic device platform (cartridge) that can be used for biological detection (0022, 0144, Fig 12) comprising a sample supply chamber 110, having a sample inlet 111 (port for loading a sample), a plurality of fourth chambers 150 (culture chambers); a channel system configured to deliver the sample to the chambers, comprising a curved distribution channel (curved channel) 115, and siphon channels (inlet channels) 125, in which the curved channel is communicated with the reaction (sample chamber) and each of the siphon (inlet) channels is communicated with the curved channel and a corresponding one of the fourth chambers (culture chambers); a plurality of second chambers 130 (quantitative) each of which is disposed between a corresponding one of the siphon (inlet) channels and the fifth chambers (culture); a plurality of third chambers 140 with a concave shape (concave structures) disposed between a corresponding one of the second chambers and fifth chambers; wherein the third chambers have a opening (first hole) close to the fifth (culture) chamber (Fig 7, 15; 0127-141). 

With respect to claim 2, LEE discloses the distribution channel can have a generally continuous (substantially continuous) S-shape with each of the siphon (inlet) channels connected to a bending portion away from the fifth (culture) chamber (Fig 6). 

With respect to claim 3, LEE discloses in a vertical orientation the fifth (culture) chamber is below the second (quantitative) and a connection of the siphon and distribution channels is at a relatively high point of the distribution (curved channel) (Fig 6, 7).  

With respect to claim 4, LEE discloses the third chamber has a tapered bottom end and is connected to a tapered top end of the fifth (culture) chamber with a fluid passage 155 (neck) (Figures 7, 15). 

With respect to claim 5, LEE discloses the chamber opening (first hole) on the tapered structure at the top end of the fifth chamber (culture chamber) (Figure 7, 15). 

With respect to claim 8, LEE discloses the chambers are capable of containing reagents or reactants pre-stored therein (0134, 0146-151). Regarding the contents of the chamber, the examiner has given the limitation its appropriate weight. This limitation does not afford patentability to the apparatus or system because they are not defining any structural features of said apparatus but merely defining the contents used in the claimed apparatus during its use. It has been well established that it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carry out the process. MPEP 2114-2115. 

With respect to claim 9, LEE discloses the fifth (culture) chamber has a bottom tip (Fig 7, 15). 

With respect to claim 14, LEE discloses the second chamber (quantitative) has an opening (second hole) at top and bottom (Fig 7, 15). 

With respect to claim 15, LEE discloses the opening (first hole) is biased toward one sidewall of the third chamber (concave) and away from the supply chamber (Fig 7, 15). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2014/0017806).
With respect to claim 6, 7, LEE discloses the width of the siphon channels can be 0.01-3mm to establish desired flow (0018, 0095) but does not explicitly disclose the diameter of the first hole is 0.1-1 mm and the narrowest width of the concave structure is 1-4mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose the claimed ranges that fall within or overlap the prior art ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2114. 

With respect to claim 10, LEE discloses the fifth (culture) chamber has a bottom tip (Fig 7, 15) but does not disclose the tip has an inclined plane. However, the configuration of the claimed tip is a matter of design choice which a person of ordinary skill in the art would have found obvious to assist with fluid flow from the chamber into the waste chamber. MPEP 2144.04.

With respect to claim 13, LEE discloses a waste chamber 180 connected to a downstream end of the distribution channel (0129, Fig 7, 15) but does not explicitly disclose an exit on the waste chamber. However, it would have been obvious to one of ordinary skill in the art to provide an exit or outlet port on the waste chamber in order to withdraw the fluid for additional analysis. 


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2014/0017806) in view of MEATHREL (US 2011/0165022). 
With respect to claim 11-12, LEE discloses the device may be formed in multiple layers of plates joined together (bottom layer, channel layer, cover layer) and made of various materials that are easy to work with and have proper chemical and biological stability, optical transparency and mechanical workability (0075-76), but does not explicitly disclose a cover layer is a hydrophilic film. 
However, MEATHREL discloses diagnostic devices for use with biological fluids comprising a microplate comprised of a base and having a multitude of micro holes or cavities and at least one cover placed in sealing relationship to said micro holes or cavities and having a surface facing the interior (cover layer) of the micro holes or cavities which is hydrophilic in character (0018), in which the closure of the device is a hydrophilic tape (film) (0083-84, 0092-93). It would have been obvious to one of ordinary skill in the art at the time the device was filed to modify the layers of LEE to include a hydrophilic film cover layer as taught by MEATHREL because the fact that the surface of the covering substrate is hydrophilic in nature enhances the flow of the liquid through the microfluidic passages and channels (0117). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on attached PTO 892 that are related to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799